Citation Nr: 0809765	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  04-06 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, to include as secondary to 
service-connected disability.

2.  Entitlement to an evaluation in excess of 40 percent for 
service-connected lumbar spine impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel




INTRODUCTION

The veteran had active service from November 1982 to March 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA) that continued a previously assigned 40 percent 
evaluation for service-connected lumbar spine impairment.  
The claim was previously before the Board in October 2006, at 
which time it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased evaluation for his service-
connected lumbar spine impairment (previously characterized 
as lumbosacral strain).  In October 2006, when the claim was 
initially before the Board, it was remanded for adjudication 
of the inextricably intertwined issue of entitlement to 
service connection for degenerative disc disease of the 
lumbosacral spine.  Such issue was denied by the RO in August 
2007.  In November 2007, the AMC received, on behalf of the 
RO, the veteran's Notice of Disagreement with the August 2007 
RO denial.  However, the record does not demonstrate that the 
veteran was issued a Statement of the Case.  In Manlincon v. 
West, 12 Vet. App. 238 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that in these 
circumstances where a Notice of Disagreement is filed, but a 
Statement of the Case has not been issued, the Board must 
remand the claim to the RO to direct that a Statement of the 
Case be issued.

The Board finds that the issue of entitlement to an increased 
evaluation for service-connected low back impairment remains 
inextricably intertwined with the issue of entitlement to 
service connection for degenerative disc disease of the 
lumbosacral spine.  Therefore, adjudication of the increased 
rating issue must again be deferred pending completion of the 
action requested below.

The record also reflects that in the October 2006 Board 
Remand, the examiner was requested to "specify current 
disability manifestations due to service-connected and 
nonservice-connected lumbosacral spine disability."  
However, the Board in reviewing the February 2007 VA 
examination report does not find that the examiner 
specifically addressed this matter. As such, the Board finds 
that the veteran should be afforded another VA examination so 
that such issue can be addressed.  Such information would be 
useful in the adjudication of the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of all current 
disabilities of the lumbosacral spine. 
The examiner should specifically indicate 
the ranges of back motion, including 
forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.

The orthopedic examiner should comment on 
any additional functional impairment due 
to pain, and the pathology associated 
with pain should be described. With 
respect to the subjective complaints of 
pain, the examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.

Additionally, the examiner should be 
asked to opine whether or not the 
degenerative disc disease has any 
symptoms that are distinct and separate 
from the service-connected lumbar spine 
impairment/ lumbosacral strain. 
Manifestations of the degenerative disc 
disease should be distinguished from the 
service-connected lumbar spine 
impairment/ lumbosacral strain, to the 
extent reasonably feasible. 

The claims folder should be made 
available to the examiner. The rationale 
for all opinions expressed should be set 
forth in detail.

2.  Readjudicate the issue of entitlement 
to service connection for degenerative 
disc disease of the lumbar spine, to 
include as secondary to service-connected 
lumbar spine impairment, with particular 
consideration of the February 2007 VA 
examiner's opinion that "[i]t is likely 
as not likely that his nonservice-
connected disk disease is chronically 
aggravated by his service-connected back 
disability."  If the benefit sought is 
not granted, issue a Statement of the 
Case reflecting all adjudications of the 
issue of entitlement to service 
connection for degenerative disc disease 
of the lumbar spine, to include as 
secondary to service-connected lumbar 
spine impairment.  The appellant should 
be afforded the appropriate period of 
time to respond.  Thereafter, only if a 
timely substantive appeal has been 
received, should the issue be returned to 
the Board for appellate consideration.

3.  Following completion of the above, 
the RO should readjudicate the issue of 
entitlement to an increased evaluation 
for service-connected impairment of the 
lumbar spine.  If the benefit sought is 
not granted, the veteran should be 
furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



